Title: General Orders, 22 August 1781
From: Washington, George
To: 


                        
                             Wednesday August 22d 1781
                            Parole Rochambeau
                            Countersign Viomenil Chattellux
                        
                        That part of the Orders of the 19th of June last which relates to the Transportation of Baggage is so
                            explicit that the General thinks it unnecessary to add anything on the Subject.
                        Yet as the Detachment now under the particular direction of Major General Lincoln are to consider themselves
                            as Light troops who are always supposed to be fit for action and free from every encumbrance—He cannot help advising them
                            to take the present opportunity of depositing at West Point such of their Women as are not able to undergo the fatigue of
                            frequent marches and also every article of Baggage which they can in any wise dispence with and expects that Major General
                            Lincoln and the Officers commanding Corps will pay particular attention to this seasonable admonition as they will thereby
                            (in all probability) avoid evils which cannot be hereafter remedied though they may now be prevented. 
                    